
	
		III
		112th CONGRESS
		1st Session
		S. RES. 120
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 1 year anniversary of the
		  April 2, 2010, fire and explosion at the Tesoro refinery in Anacortes,
		  Washington. 
	
	
		Whereas the State of Washington, the community of
			 Anacortes, the Tesoro Refining and Marketing Company, and the United
			 Steelworkers experienced a tragedy on April 2, 2010, when a fire occurred at
			 the Tesoro refinery in Anacortes, Washington;
		Whereas 7 workers died as a result of the tragedy: Daniel
			 J. Aldridge, Matthew C. Bowen, Donna Van Dreumel, Matt Gumbel, Darrin J.
			 Hoines, Lew Janz, and Kathryn Powell;
		Whereas the United States Chemical Safety and Hazard
			 Investigation Board continues to investigate and review the April 2, 2010,
			 refinery fire, and procedures and processes to prevent future tragedies from
			 occurring;
		Whereas the Washington State Department of Labor and
			 Industries issued a Citation and Notice of Assessment covering 44 violations of
			 State workplace safety and health regulations at the Anacortes work site (which
			 are being appealed); and
		Whereas the fire and explosion at the Tesoro refinery is a
			 reminder of the dangerous nature of refinery operations around the Nation: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)expresses sincere
			 condolences to the families, loved ones, United Steelworkers, fellow workers,
			 and the Anacortes community concerning the tragedy at the Tesoro refinery in
			 Anacortes, Washington;
			(2)honors Daniel J.
			 Aldridge, Matthew C. Bowen, Donna Van Dreumel, Matt Gumbel, Darrin J. Hoines,
			 Lew Janz, and Kathryn Powell; and
			(3)expresses support
			 for the efficient and safe operation of our Nation’s oil refineries.
			
